                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

NOGARIS DESPAIGNE,

       Plaintiff,

v.                                                               Case No: 8:19-cv-1012-T-36SPF

G2 SECURE STAFF, L.L.C.,

      Defendant.
___________________________________/

                                           ORDER

       This matter comes before the Court upon the Joint Motion to Stay Proceedings Pending

Arbitration and For Extension of Time for Defendant to File Response to Complaint (Doc. 9), filed

on May 20, 2019. In the motion, the parties indicate that the Plaintiff’s claims are subject to

mandatory arbitration under the “Pre-Dispute Resolution Agreement,” which pertains to all

disputes between Defendant and its current and former employees, including Plaintiff. The Court,

having considered the motion and being fully advised in the premises, will grant-in-part the Joint

Motion to Stay Proceedings Pending Arbitration and For Extension of Time for Defendant to File

Response to Complaint.

       Accordingly, it is hereby ORDERED

       1.       The Joint Motion to Stay Proceedings Pending Arbitration and For Extension of

Time for Defendant to File Response to Complaint (Doc. 9) is GRANTED-in-PART.

       2.       Plaintiff is compelled to arbitrate her claims against Defendant. Therefore, the

parties shall arbitrate this matter in accordance with the Pre-Dispute Resolution Agreement.

       3.       This action is STAYED pending the completion of arbitration.
       4.      The parties shall file a notice informing the Court that the arbitration has been

concluded, or that their dispute has otherwise been resolved, within FOURTEEN (14) DAYS of

either of such event and immediately dismiss this case, if appropriate.

       5.      Defendant’s request for an extension of time to file a response to the Complaint is

DENIED as moot.

       6.      The Clerk is directed to terminate all pending motions and deadlines and

administratively close this case.

       DONE AND ORDERED in Tampa, Florida on May 28, 2019.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                                 2
